Citation Nr: 0715994	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for reactive airway 
disease, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from October 1953 to 
November 1956, and from November 1990 to August 1992 which 
included service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Further, the record indicates 
he had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  Further, he submitted additional evidence at the 
time of this hearing directly to the Board accompanied by a 
waiver of initial consideration of that evidence by the 
agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

As an additional matter, the Board observes that the veteran 
had also perfected an appeal on the issues of entitlement to 
service connection for bronchitis and pneumonia.  However, he 
withdrew those issues from appeal in May 2006.  See 38 C.F.R. 
§ 20.204.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record confirms that the veteran had service in 
Southwest Asia theater of operations during the Persian Gulf 
War.

3.  The veteran's respiratory problems have been attributed 
to the known clinical diagnosis of reactive airway disease.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's reactive airway disease 
is causally related to active service.


CONCLUSION OF LAW

Service connection is not warranted for reactive airway 
disease, to include as due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.117, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by letters dated in May and June 
2004, both of which were clearly prior to the January 2005 
rating decision that is the subject of this appeal.  Taken 
together, these letters informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, he was provided with 
the specific information regarding potential disability 
rating(s) and effective date(s), mandated by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), by a 
letter dated in March 2006.

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  For example, in a September 2005 statement, the 
veteran's representative cited to relevant statutory and 
regulatory provisions regarding claims of service connection.  
In addition, relevant regulatory provisions were cited by the 
representative at the May 2006 hearing.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Additionally, it does not appear the 
veteran has contended that his case has been prejudiced by 
inadequate notice on the part of VA.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Nothing in the 
record indicates the veteran has identified the existence of 
any relevant evidence that is not of record.  Further, he had 
the opportunity to present evidence and argument in support 
of his case, to include at the May 2006 hearing.  Moreover, 
he was accorded a VA medical examination in November 2004 
which addressed the etiology of his restrictive airway 
disease.  Consequently, the Board finds that the duty to 
assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The veteran essentially contends that he developed chronic 
respiratory problems from exposure to oil fires during the 
Persian Gulf War.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu, supra.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more within a specified period.  See 
38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Effective March 1, 2002, section 202 of the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law No. 107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 
1117 to expand the presumption period to September 30, 2011.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a grant of service connection for 
chronic reactive airway disease, to include as due to an 
undiagnosed illness.

Initially, the Board acknowledges that the veteran had 
service in Southwest Asia during the Persian Gulf War.  
Nevertheless, his respiratory problems have been attributed 
to the known clinical diagnosis of reactive airway disease.  
Further, there is no competent medical opinion of record to 
the effect that this disability is due to an undiagnosed 
illness.  Consequently, the undiagnosed illness provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for 
application in the instant case.

The Board further finds that service connection is not 
otherwise warranted for the veteran's chronic reactive airway 
disease on a direct basis.

With respect to his first period of active duty from October 
1953 to November 1956, the Board observes that service 
medical records for this period note his having been 
hospitalized in 1953 for pneumonia and that he was treated 
for bronchitis in April 1954.  However, chest X-rays dated in 
April 1954 were negative for pneumonia.  Further, his lungs 
and chest were evaluated as normal on his November 1956 
separation examination, and a subsequent January 1958 VA 
medical examination found no significant abnormalities on 
evaluation of his respiratory system.  Moreover, there is no 
competent medical opinion which relates the current reactive 
airway disease to this period, nor does the veteran contend 
otherwise.

In regard to the November 1990 to August 1992 period of 
active service, the service medical records do not indicate 
any treatment for chronic respiratory problems.  Further, the 
record indicates he was found to be unfit for service due to 
the residuals of hallux rigidus, right great toe, for which 
he is service-connected.  In fact, his lungs and chest were 
evaluated as normal on a February 1992 medical evaluation 
board examination.  

The Board also observes that there is no indication of any 
respiratory problems until years after the veteran's 
separation from active service.  For example, an April to May 
1995 VA hospitalization report noted, in pertinent part, that 
he was negative for shortness of breath, wheezing, asthma, 
and hay fever.  Similarly, no findings of respiratory 
problems appear to have been made in subsequent treatment 
records until approximately June 2003, at which time he 
complained of a 2 month history of cough causing mid-sternum 
pain and occasional gray secretions.  He was subsequently 
diagnosed with reactive airway disease, to include in 
treatment records dated in March 2004 and at a November 2004 
VA medical examination.  In short, there is no indication of 
any chronic respiratory disorder until more than 10 years 
after his August 1992 separation from active service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board further notes that the only competent medical 
opinion of record which addresses the etiology of the 
veteran's reactive airway disease is that of the November 
2004 VA medical examination.  Following evaluation of the 
veteran and review of his claims folder, the examiner opined 
that it was more likely than not that the veteran's current 
respiratory problems were not related to his exposure to oil 
fire fumes in Iraq.  Rather, the examiner opined that these 
problems were more likely related to environmental allergens 
such as diesel fuels and to the natural aging process.

The Board acknowledges that the veteran contended at his May 
2006 hearing that clinicians had related his respiratory 
problems to his service in the Persian Gulf War.  However, a 
thorough review of the medical evidence does not disclose any 
such competent medical opinion.  Further, the Court has held 
that a lay person's account of what a medical professional 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, this testimony is 
not entitled to probative value in the instant case.  

In summary, the veteran's chronic respiratory problems first 
developed years after his separation from active duty, and 
the only competent medical opinion to address the etiology of 
this disability has concluded that it is not related to 
active service.  For these reasons, the Board must find that 
the preponderance of the evidence is against the claim of 
service connection for reactive airway disease.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Thus, the benefit 
sought on appeal must be denied.


ORDER

Entitlement to service connection for reactive airway 
disease, to include as due to an undiagnosed illness, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


